                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

                                                     Civ. No. 19-00206 JMS-KJM
INTERNATIONAL MASONRY
TRAINING AND EDUCATION                               ORDER GRANTING IN PART AND
FOUNDATION, et al.,                                  DENYING IN PART
                                                     DEFENDANTS’ MOTION TO
                        Plaintiffs,                  DISMISS, ECF NO. 38

           vs.

HAWAII MASONS’ TRAINING FUND,
et al.,

                        Defendants.


ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
             MOTION TO DISMISS, ECF NO. 38

                                      I. INTRODUCTION

                 Plaintiffs International Masonry Training and Education Foundation

(“IMTEF”) and its Board of Trustees (“IMTEF Trustees”) (collectively,

“Plaintiffs”) have alleged violations of state and federal laws against Defendants

Hawaii Masons’ Training Fund a/k/a Hawaii Masons’ and Plasterers’

Apprenticeship and Training Fund (“Hawaii Fund”), and its trustees, Peter Iriarte,

Tryson Mook, Albert Mandac,1 Francis Pascual, Darlean Kiyokane, Glen


       1
         Because the parties agree that Mandac is no longer a trustee for the Hawaii Fund, the
claims against Mandac are dismissed without prejudice.
Kaneshige, Claude Matsumoto, and Michael Mazzone (“Defendant Trustees”)

(collectively, “Defendants”). Specifically, Plaintiffs argue that Defendants

violated a collective bargaining agreement (“CBA”), entered between International

Union of Bricklayers and Allied Craftworkers, Local #1 of Hawaii, AFL-CIO (“the

Union”) and the Contractors Association of Hawaii, an association of contractors,

or contractor employers directly (“the Contractors”), by not forwarding

contributions made to Plaintiffs’ fund, as agreed upon in the CBA.

              Before the court is Defendants’ Motion to Dismiss. ECF No. 38.

Based on the following, the court hereby GRANTS in part and DENIES in part

Defendants’ Motion to Dismiss.

                                   II. BACKGROUND

A.     Factual Background2

              IMTEF is an employee welfare benefit plan within the meaning of the

Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(1), 29 U.S.C.

§ 1002(1), an employee benefit plan within the meaning of ERISA § 3(3), 29

U.S.C. § 1002(3), and an multiemployer plan within the meaning of ERISA




       2
          “[W]hen ruling on a defendant’s motion to dismiss, a judge must accept as true all of
the factual allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                                2
§ 3(37)(A), 29 U.S.C. § 1002(37)(A), which was “established and maintained for

the purpose of providing apprenticeship training and educational benefits to

eligible participants.” Compl. ¶ 8, ECF No. 19-1. IMTEF is also a jointly-

administered trust fund established pursuant to Section 302(c)(5) of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 186(c)(5). Id. The IMTEF

Trustees are fiduciaries within the meaning of ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(A). Id. ¶ 9.

            Defendant Hawaii Fund is an employee welfare benefit plan within

the meaning of ERISA § 3(1), 29 U.S.C. § 1002(1), an employee benefit plan

within ERISA § 3(3), 29 U.S.C. § 1002(3), and a multiemployer plan within the

meaning of ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A). Id. ¶ 10. Defendant

Trustees are members of the Board of Trustees of the Hawaii Fund. Id. ¶ 11.

            Pursuant to the CBA between the Union and the Contractors, each

Contractor must make “payments to the various Trust and other Funds, as specified

in [the CBA].” Defs.’ Ex. 1, ECF No. 38-2 (“The CBA”) at § 14(A)(1). The CBA

outlines five Funds to which the Contractors are required to contribute. Of

relevance here is the “Apprenticeship and Training Fund,” which requires the

following contributions:




                                         3
               F.      Apprenticeship and Training Fund

               1.     Each Contractor shall participate in the Hawaii
               Masons’ and Plasterers’ Apprenticeship and Training
               Trust Fund (hereinafter referred to as the [“the Hawaii
               Fund”]) under the terms and conditions as set forth in the
               Hawaii Masons’ Training Fund Declaration of Trust
               Agreement as executed December 28, 1977, and as it
               may be amended in the future.
               ...
               Effective August 31, 2015, for Apprentices indentured on
               or after September 1, 2003, from the above amounts, IMI
               contributions shall be made pursuant to and as set forth
               as in Section 14.F.4.

               4.    International Masonry Institute (“IMI”). Effective
               August 31, 2015, each Contractor shall contribute to IMI
               on behalf of each employee covered by this Agreement,
               one percent (1 %) of the total hourly wage and benefits
               package. These contributions shall be paid to [the
               Hawaii Fund] in the same manner as other Trust Fund
               contributions as set forth in Section 14, Section I of this
               Collective Bargaining Agreement.

The CBA at § 14(F).3 The CBA was subsequently amended to replace “IMI” with

“IMTEF.” Defs.’ Ex. 3, ECF No. 38-4. Based on this provision, “it was


       3
          In support of their Motion to Dismiss, Defendants attach three exhibits: the CBA, ECF
No. 38-2; the Hawaii Fund’s Declaration of Trust, ECF No. 38-3; and the Memorandum of
Understanding formally amending the CBA, ECF No. 38-4. Defendants argue that the court may
consider all these documents because the CBA is explicitly referenced and thus is incorporated
into the Complaint; the Declaration of Trust is explicitly referenced and incorporated into the
provision of the CBA at issue and thus an extension of the CBA; and the Memorandum of
Understanding is a formal amendment to the CBA. Plaintiffs do not oppose the court’s
consideration of Exhibits 1 or 3, but argue that Exhibit 2, the Declaration of Trust, was not
referenced in their Complaint. See Opp’n at 18, n.3, ECF No. 40.
                                                                                     (continued . . .)

                                                  4
understood by all parties that this provision was intended to require employers to

pay their IMTEF contributions to the Hawaii Fund, and that the Hawaii Fund

would then forward said contributions to the IMTEF.” Compl. ¶ 15. Neither the

Hawaii Fund nor IMTEF are signatories to the CBA. See id. ¶ 12 (listing parties to

the CBA).

               The Hawaii Fund “has accepted at least $430,770 in contributions

intended for the IMTEF from employers who made such contributions under the

belief and with the expectation that the Hawaii Fund would forward those

contributions to the IMTEF on behalf of the employers.” Id. ¶ 16. But the Hawaii

Fund has not forwarded any of these contributions to IMTEF. Id. ¶¶ 18, 20.

B.     Procedural Background

               Plaintiffs filed their Complaint in the United States District Court for

the District of Maryland on October 26, 2018. See ECF No. 19-1. Plaintiffs assert

two federal claims: that the Hawaii Fund violated ERISA for delinquent



        Exhibits 1 and 3 are appropriately incorporated by reference into the Complaint because
they “form[] the basis of the plaintiff’s claim,” and the court can consider such documents with a
motion to dismiss without converting it into a summary judgment motion. Steinle v. City and
Cty. of San Francisco, 919 F.3d 1154, 1162-63 (9th Cir. 2019). But, the Declaration of Trust
does not form the basis of, and is not incorporated by reference into, Plaintiffs’ Complaint. The
court thus declines to consider the Declaration of Trust in ruling on the Motion. Further,
Defendants attach three additional exhibits with their Reply, see ECF Nos. 41-1, -2 & -3.
Because these exhibits are not referenced in, and do not form the basis of, the Complaint, the
court will also not consider these in ruling on the instant Motion.

                                                5
contributions under §§ 502(g)(2) and 515 of ERISA, 29 U.S.C. §§ 1132(g)(2) and

1145 (Count I) and that all Defendants violated ERISA for breaches of their

fiduciary duties under §§ 409, 502(a)(2) of ERISA, 29 U.S.C. §§ 1109, 1132(a)(2)

(Count II). See Compl. ¶¶ 22-43. Plaintiffs also assert state law claims of

conversion, breach of fiduciary duty, and tortious interference with contractual

relations against all Defendants (Counts III-V), and unjust enrichment against the

Hawaii Fund (Count VI). See id. ¶¶ 44-76.

             On January 4, 2019, Defendants filed motions to transfer venue to the

District of Hawaii and to dismiss Plaintiffs’ Complaint. ECF No. 19-7. On April

3, 2019, the United States District Court for the District of Maryland granted

Defendants’ motion to transfer to the District of Hawaii. See ECF No. 19-13

(“Transfer Order”). In so doing, it did not reach the merits of Defendants’ Motion

to Dismiss. Transfer Order at 1, n.1. Presently before the court is Defendants’

Motion to Dismiss, re-filed in this district on July 3, 2019. ECF No. 38. Plaintiffs

filed their Opposition on July 31, 2019. ECF No. 40. Defendants filed their Reply

on August 20, 2019. ECF No. 41. A hearing was held on October 1, 2019.




                                         6
                           III. STANDARD OF REVIEW

             Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss

for “failure to state a claim upon which relief can be granted.” A Rule 12(b)(6)

dismissal is proper when there is either a “lack of a cognizable legal theory or the

absence of sufficient facts alleged.” UMG Recordings, Inc. v. Shelter Capital

Partners, LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).

             “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)); see also Weber v. Dep’t of Veterans Affairs,

521 F.3d 1061, 1065 (9th Cir. 2008). This tenet—that the court must accept as true

all of the allegations contained in the complaint—“is inapplicable to legal

conclusions,” and “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 555). Rather, “[a] claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). Factual allegations that only permit the court to infer

                                            7
“the mere possibility of misconduct” do not show that the pleader is entitled to

relief. Id. at 679.

                                 IV. DISCUSSION

A.     Plaintiffs’ ERISA Claims (Counts I & II)

              As an initial matter, Defendants argue throughout the briefing that the

Complaint does not plausibly allege that the Hawaii Fund was required to remit

payments to IMTEF under the CBA. See e.g., Mot. at 2. The court disagrees.

              Specifically, Defendants claim that the CBA does not explicitly

require the Hawaii Fund to remit any contributions to IMTEF, and that Plaintiffs’

allegation that the parties understood that the CBA was intended to require the

Hawaii Fund to remit the payments to IMTEF is an “unsupported conclusory

allegation.” Id.

              But, for purposes of this Motion, a plausible reading of the CBA

supports Plaintiffs’ position. The CBA requires that each Contractor “shall

contribute to IMTEF on behalf of each employee” and that “[t]hese contributions

shall be paid” to the Hawaii Fund. The CBA § 14(F)(4). Although the language

does not specifically direct the Hawaii Fund to remit the contributions to IMTEF,

the inclusion of the statement that Contractors “shall contribute to IMTEF” and

that these contributions are paid to the Hawaii Fund, highly suggests that the

                                          8
Hawaii Fund was required under the CBA to forward the contributions it received

to IMTEF. In fact, if the funds were intended to remain with the Hawaii Fund, it

would be odd to include the requirement that each Contractor “shall contribute to

[IMTEF] on behalf of each employee.” See id.

             With this background, the court turns to the specific ERISA

arguments raised in the Motion to Dismiss. Plaintiffs allege that the Hawaii

Fund’s and its trustees’ failure to forward the contributions violated ERISA in two

ways: (1) that this constituted delinquent contributions under § 515 of ERISA, 29

U.S.C. § 1145; and (2) that this violated Defendants’ fiduciary duties as IMTEF

fiduciaries under ERISA. For the reasons stated below, the court finds that

Plaintiffs have failed to allege sufficient facts to show Defendants were

“employer[s]” under ERISA for purposes of their delinquent contributions claim,

but have alleged sufficient facts that Defendants were IMTEF’s fiduciaries for

purposes of ERISA. The court addresses each count in turn.

      1.     Count I: Delinquent Contributions Claim Against the Hawaii Fund

             ERISA requires that:

             Every employer who is obligated to make contributions
             to a multiemployer plan under the terms of the plan or
             under the terms of a collectively bargained agreement
             shall, to the extent not inconsistent with law, make such


                                          9
               contributions in accordance with the terms and conditions
               of such plan or such agreement.

ERISA § 515, 29 U.S.C. § 1145. An “employer” is defined as “any person acting

directly as an employer, or indirectly in the interest of an employer, in relation to

an employee benefit plan.” 29 U.S.C. § 1002(5). Typically, an entity or person is

acting “indirectly in the interest” of an employer if they are the alter ego or the

parent company, or if there is piercing of the corporate veil. Trs. of Screen Actors

Guild-Producers Pension and Health Plans v. NYCA, Inc., 572 F.3d 771, 776-77

(9th Cir. 2009) (“If the non-signatory company is really the same as the signatory

company, then it is fair to say that the purported non-signatory is actually a

signatory.”). “Absent some type of agency or ownership relationship, or direct

assumption of an employer’s obligations, an entity is not considered to be acting

‘in the interest of’ an employer for purposes of section 515.” Silverman v.

Teamsters Local 210 Affiliated Health & Ins. Fund, 761 F.3d 277, 280 (2nd Cir.

2014) (citing Greenblatt v. Delta Plumbing & Heating Corp., 68 F.3d 561, 575-76

(2d Cir. 1995)).4


       4
         The parties have not identified Ninth Circuit case law articulating a specific standard for
third-parties who have an “indirect interest” of an employer, outside the context of an alter ego
or parent company relationship. See e.g., Trs. of Screen Actors Guild-Producers Pension and
Health Plans, 572 F.3d at 776 (providing a non-exhaustive list of examples). Silverman is both
helpful and persuasive. That is, this court adopts Silverman’s formulation that an entity is not
                                                                                    (continued . . .)

                                                 10
               Even if third-parties (that is, non-signatories to a CBA) separately

agree outside the CBA to accept contributions of signatories, courts have held that

this is insufficient for that third-party to be acting indirectly in the interest of an

employer. See Carpenters Health & Welfare Trs. Fund for Cal. v. Tri Capital

Corp., 25 F.3d 849, 855-56 (9th Cir. 1994) (“Tri Capital Corp.”) (finding that

multiemployer employee benefit plans’ action seeking recovery from

subcontractor’s unpaid plan contributions fails because the subcontractor, a non-

signatory to the CBA, agreed to pay contributions pursuant to a separate contract,

and thus, was not an “employer” under ERISA), overruled on unrelated grounds in

S. Cal. IBEW-NECA Tr. Funds v. Standard Indus. Elec. Co., 247 F.3d 920, 928

(9th Cir. 2001);5 see also Bleiler v. Cristwood Consts., Inc., 72 F.3d 13, 16 (2nd

Cir. 1995) (“Our decision is consistent with decisions of other circuits [including

the Ninth Circuit] that contractors who are not signatories to collective agreements,

but who assume financial guarantees of contribution payments, do not qualify as




acting in the interests of an employer absent “some type of agency or ownership relationship, or
direct assumption of an employer’s obligations.”
        5
          Citing Tri Capital Corp., 25 F.3d at 860, Plaintiffs’ assert that the term “employer” in
§ 1145 should be read broadly. See Opp’n at 6. But, without informing the court, this
discussion in Tri Capital Corp. is set forth in the dissent, not the majority opinion. Plaintiffs’
counsel is cautioned to be more careful in the future.

                                                11
ERISA employers.”); Schembre v. New Constr. Res., LLC, 2006 WL 1134474, at

*4 (E.D. Mo. Apr. 25, 2006) (collecting cases for the same proposition).

             Here, Plaintiffs attempt to distinguish this general rule because the

CBA, according to Plaintiffs, requires the Hawaii Fund to forward contributions to

IMTEF; thus, such obligation stems from the CBA itself and not some other

agreement. See Opp’n at 12 (“Plaintiffs seek to impose the obligation created by

the CBAs for the Hawaii Fund to forward contributions to IMTEF.”). And the

court agrees that the CBA here is materially different than those in cases such as

Tri Capital Corp. The CBA here, according to Plaintiffs, itself requires the Hawaii

Fund to forward contribution payments. See Tri Capital Corp., 25 F.3d at 856

(reasoning that the non-signatory, third-party was not an “employer” because the

agreement to pay contributions stemmed from a separate contract and thus

“derive[d] from state third-party beneficiary law, not the plan or the collective

bargaining agreement”); Bleiler, 72 F.3d at 15 (noting third-party obligation “is

entirely the result of the joint and several liability established in the bond contract”

and not the collective agreement).

             Nevertheless, Plaintiffs’ argument still falls short. Even viewing the

CBA in the light most favorable to Plaintiffs—that the CBA requires the Hawaii

Fund to forward contributions to IMTEF—merely being referenced in the CBA

                                           12
does not signal the Hawaii Fund’s intent to directly assume any obligations of the

contributing employers. At most, it signals the Union’s and the Contractors’ intent

for the Hawaii Fund to assume the employers’ obligation to contribute to IMTEF.

While the CBA may require the Hawaii Fund to remit contributions to IMTEF, the

Hawaii Fund is not a party to the CBA. Plaintiffs have not pled facts showing how

the Hawaii Fund, as a non-signatory to the CBA, has acquiesced to this specific

CBA provision, or otherwise obligated itself to follow the terms of the CBA,

thereby demonstrating that it intended to be bound by the terms of the CBA. See

Silverman, 761 F.3d at 286 (noting in dicta that “[t]he CBAs do provide that from

and out of the contributions made to the 210 Fund, a portion shall be

unconditionally and irrevocably allocated and paid to the Union Mutual Medical

Fund. Whether this provision contractually obligated the 210 Fund, a non-

signatory to the CBAs, to remit these funds to the UMM Fund is a question of

contract law heavily litigated in the district court”) (internal citations omitted).

             Plaintiffs have not pled sufficient, non-conclusory facts showing that

the Hawaii Fund directly assumed an obligation to follow the CBA and thus

directly assumed an obligation to pay employer contributions to IMTEF pursuant

to the CBA, as opposed to merely pleading facts showing that signatories of the

CBA may have intended the Hawaii Fund to forward contributions to IMTEF.

                                           13
            Defendants’ Motion to Dismiss as to Count I (Delinquent

Contributions) is GRANTED, with leave to amend.

      2.    Count II: Breach of Fiduciary Duty Claim Against All Defendants
            The fiduciary duty under ERISA is broadly recognized, and construed

“liberally, consistent with ERISA’s policies and objectives.” Ariz. State

Carpenters Pension Tr. Fund v. Citibank, 125 F.3d 715, 720 (9th Cir. 1997)

(noting that ERISA “requires a broad definition of fiduciary”). Under ERISA:

            a person is a fiduciary with respect to a plan to the extent
            he exercises any discretionary authority or discretionary
            control respecting management of such plan or exercises
            any authority or control respecting management or
            disposition of its assets.
28 U.S.C. § 1002(21)(A)(i). “‘Any’ control over disposition of plan money makes

the person who has the control a fiduciary.” Patelco Credit Union v. Sahni, 262

F.3d 897, 909 (9th Cir. 2001) (quoting IT Corp. v. Gen. Am. Life Ins. Co., 107 F.3d

1415, 1421 (9th Cir. 1997)); see also Yeseta v. Baima, 837 F.2d 380, 386 (9th Cir.

1988) (“[A] fiduciary includes a person who ‘exercises any authority or control

respecting management or disposition of [a plan’s] assets.’”) (quoting 28 U.S.C. §

1002(21)). “ERISA defines fiduciary not in terms of formal trusteeship but in

functional terms of control and authority over the plan.” Johnson v. Couturier, 572

F.3d 1067, 1076 (9th Cir. 2009) (quoting Mertens v. Hewitt Assocs., 508 U.S. 248,


                                         14
262 (1993)) (internal quotation marks omitted). Thus, ERISA fiduciaries are not

limited to “only those specifically named in the employee benefit plan . . . .”

Johnson, 572 F.3d at 1076; Santomenno v. Transamerica Life Ins. Co., 883 F.3d

833, 837 (9th Cir. 2018) (“[A] party not named in the plan [can also] become[] a

fiduciary . . . . Such non-named fiduciaries are sometimes referred to as

‘functional’ fiduciaries.”) (citations and quotation marks omitted).

             Plaintiffs argue that Defendants are functional fiduciaries of IMTEF.

Opp’n at 15-17. The Complaint alleges that the contributions from employers

made to the Hawaii Fund constitute plan assets under ERISA. Further, because the

Hawaii Fund is retaining such contributions and not forwarding them as required

by the CBA, it (and its trustees) “control” such assets, and as such, they are

fiduciaries of IMTEF and have breached their fiduciary duties by not acting in

IMTEF’s interest by failing to remit such contributions to IMTEF. Compl. ¶¶ 30-

37.

             Defendants do not appear to dispute that such contributions are “plan

assets”; rather, they argue that they cannot be fiduciaries of IMTEF because they

are fiduciaries of the Hawaii Fund. Being fiduciaries of IMTEF, they argue, would

directly conflict with their duties as fiduciaries of the Hawaii Fund, noting that

“‘ERISA . . . requires . . . that the fiduciary with two hats wear only one at a time,

                                          15
and wear the fiduciary hat when making fiduciary decisions.’” Mot. at 15 (citing

Acosta v. Brain, 910 F.3d 502, 517 (9th Cir. 2018)). They specify that the Hawaii

Fund Declaration of Trust (which the court will not consider in ruling on the

instant Motion) strictly prohibits them from receiving or forwarding contributions

on behalf of another trust, thus, they cannot also be IMTEF’s fiduciaries. See Mot.

at 15-16. This argument fails.

             First, Acosta is inapposite. Acosta holds that an individual may take

on multiple roles (i.e., be both an employer and a fiduciary), Acosta, 910 F.3d at

517, but, when an individual is acting in her capacity as a fiduciary (i.e., donning

the fiduciary hat), that individual is required to make decisions solely in the

interest of the plan. Id. But when the individual is donning her “employer” hat,

that individual can “still take actions to the disadvantage of employee

beneficiaries.” Id. Acosta does not preclude a fiduciary of one trust fund from

becoming a fiduciary of another trust fund—an individual could be a fiduciary of

multiple funds. Rather, Plaintiffs allege that Defendants must wear their “IMTEF

hat” and remit payments in IMTEF’s sole interest when wearing the “IMTEF

fiduciary hat.” Contrary to Defendants’ assertion that being a fiduciary of one

fund absolves them from liability to the other fund, such situation may signal a




                                          16
more precarious situation for said “dual-fiduciary” who must now carefully juggle

loyalties to multiple masters without breaching their duties as to each fund.

             Further, even if the court could properly consider the Declaration of

Trust in ruling on the instant Motion, whether a requirement to forward

contributions would be in breach of Defendants’ fiduciary duties to the Hawaii

Fund has no bearing on whether Defendants have assumed the role of functional

fiduciaries for IMTEF by virtue of withholding IMTEF’s purported contributions.

Understandably, Defendants would be in a tough position if in fact they were

forced to breach their fiduciary duties as to the Hawaii Fund in order to comply

with their duties as functional fiduciaries as to IMTEF. But the issue here is

limited to whether Plaintiffs pled adequate facts as to whether Defendants became

IMTEF’s functional fiduciaries and subsequently breached their duties as such.

They have.

             Plaintiffs allege that plan assets (i.e., contributions) have been paid to

the Hawaii Fund, which is now “in control” of such assets by virtue of holding

these contributions and failing to remit them to IMTEF pursuant to the CBA. This

sufficiently pleads the requisite elements of a functional fiduciary for ERISA

purposes. See IT Corp., 107 F.3d at 1421 (concluding that a fiduciary claim is

sufficiently alleged where the defendant had authority “to issue and accept checks”

                                          17
with “a substantial amount of money” under its “control” “in the form of a bank

account which it could deplete by writing checks”).6

              Thus, Defendants’ Motion to Dismiss as to Count II is DENIED.

B.      Counts III-VI: Plaintiffs’ State-Law Claims are Preempted by the
        LMRA
              Section 301 of the LMRA states: “Suits for violation of contracts

between an employer and a labor organization representing employees in an

industry affecting commerce . . . may be brought in any district court of the United

States having jurisdiction of the parties.” 29 U.S.C. § 185(a). The Supreme Court

has held that section 301 should be “understood . . . as a congressional mandate to

the federal courts to fashion a body of federal common law to be used to address

disputes arising out of labor contracts.” Allis-Chalmers Corp. v. Lueck, 471 U.S.

202, 209 (1985). “‘The [Supreme] Court subsequently held that this federal

common law preempts the use of state contract law in CBA interpretation and

enforcement.’” Kobold v. Good Samaritan Reg. Med. Ctr., 832 F.3d 1024, 1032




       6
          “The determination of whether one is a functional fiduciary is fact-based and generally
inappropriate to resolve on a motion to dismiss.” See In re Austin Capital Mgmt., Ltd., Sec. &
Empl. Retirement Income Sec. Act (ERISA) Litig., 2012 WL 6644623, at *8 (S.D.N.Y. Dec. 21,
2012); see also Drzala v. Horizon Blue Cross Blue Shield, 2016 WL 2932545, at *5 (D.N.J. May
18, 2016) (“Courts have consistently held that ‘[t]he determination of whether a person is a
fiduciary is fact-based, and cannot be determined in a motion to dismiss.’”) (quoting Rispler v.
Sol Splitz Co., Inc., 2007 WL 1926531, at *4 (E.D.N.Y. June 6, 2007)).

                                               18
(9th Cir. 2016) (quoting Cramer v. Consol. Freightways, Inc., 255 F.3d 683, 689

(9th Cir. 2001)).

             Thus, a state law claim is preempted by section 301 of the LMRA

when it “necessarily requires the court to interpret an existing provision of a

[collective bargaining agreement] that can reasonably be said to be relevant to the

resolution of the dispute.” Cramer, 255 F.3d at 693; see also Lingle v. Norge Div.

of Magic Chef Inc., 486 U.S. 399, 405-06 (1988) (“[I]f the resolution of a state-law

claim depends upon the meaning of a collective-bargaining agreement, the

application of state law . . . is pre-empted[.]”); Kobold, 823 F.3d at 1032 (“If the

right exists solely as a result of the CBA, then the claim is preempted, and [the]

analysis ends there.”) (quoting Burnside v. Kiewit Pac. Corp., 491 F.3d 1053, 1059

(9th Cir. 2007)).

             Here, Defendants argue that Plaintiffs’ state law claims of conversion,

breach of fiduciary duty, tortious interference with contractual relations, and unjust

enrichment all turn on the interpretation of the CBA, and are thus preempted by the

LMRA. Mot. at 25-26. The court agrees, and in fact, Plaintiffs conceded at the

hearing that these claims are preempted by the LMRA. Instead, they seek leave to

amend their Complaint to add a federal claim against Defendants alleging a

violation of the LMRA. See Opp’n at 24-25. They explain they did not previously

                                          19
bring an LMRA claim because the Fourth Circuit, where this case was initially

filed, did not allow non-signatories to a CBA to bring an LMRA claim, whereas

the Ninth Circuit does allow for such a claim. Id. (citing authority). Accepting

that explanation, good cause exists to grant Plaintiffs leave to amend to file an

LMRA claim. But, as amendment would be futile as to Plaintiffs’ state law claims

(Counts III-VI), they are DISMISSED with prejudice and without leave to amend.7

                                   V. CONCLUSION

              For the foregoing reasons, the Court GRANTS in part and DENIES in

part Defendants’ Motion to Dismiss. As to Plaintiffs’ ERISA claims (Counts I &

II), the court GRANTS Defendants’ Motion to Dismiss, with leave to amend, as to

Count I (delinquent contributions), and DENIES as to Count II (breach of fiduciary

duty). As to Plaintiffs’ state law claims (Counts III-VI), the court GRANTS

Defendants’ Motion to Dismiss, without leave to amend.

//

//

//



       7
         Because Plaintiffs’ state law claims are preempted by the LMRA, the court need not
decide whether these claims are independently preempted by ERISA. See, e.g., Bastien v. ABF
Freight Sys. Inc., 2013 WL 1129400, at *3 (E.D. Cal. Mar. 18, 2013); Jones v. Prudential Ins.
Co. of Am., 2000 WL 274009, at *3, n.2 (E.D. Pa. Mar. 10, 2000).

                                              20
The court, however, grants Plaintiffs leave to amend their Complaint to add an

LMRA claim. Plaintiffs’ amended complaint, if they choose to file one, must be

filed no later than November 8, 2019.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, October 10, 2019.




                                                /s/ J. Michael Seabright
                                               J. Michael Seabright
                                               Chief United States District Judge




Int’l Masonry Training & Educ. Found., et al v. Haw. Masons’ Training Fund, et al, Civ. No.
19-00206 JMS-KJM, Order Granting In Part and Denying In Part Defendants’ Motion to
Dismiss, ECF No. 38.


                                              21
